Citation Nr: 1728595	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2014 and May 2015, the Board remanded the claims for further development.  In a March 2016 decision, the Board denied the Veteran's claims of entitlement to service connection for disabilities of the left knee, low back, and neck.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, granting a Joint Motion for Remand, the Court vacated the Board's March 2016 decision and remanded the case for further development in compliance with the directives specified in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As described above, pursuant to an April 2017 Joint Motion, the Court vacated and remanded the Board's March 2016 decision with respect to the issues of entitlement to service connection for disabilities of the left knee, low back, and neck.

In the April 2017 Joint Motion, the parties agreed that the Board provided inadequate reasons and bases when weighing the probative value of the Veteran's lay statements and finding them to be of limited credibility.  The parties indicated that the Board's finding was inconsistent with its prior determination, in the May 2015 remand decision, that the Veteran provided credible lay statements concerning his continuous symptoms of neck, back, and knee pain dating from his military service.

The parties also determined that the Board erred in finding that the December 2015 VA examiner's opinions were adequate.  Specifically, the parties indicated that the December 2015 VA examiner based her opinions on her belief that the Veteran had no knee, back, or neck complaints until 2003/2005.  However, the evidence of record shows that the Veteran sought treatment for such complaints in the 1990's.  The parties therefore found that the December 2015 VA examiner's opinions appear to be based upon an inaccurate factual premise; as such, remand is required for VA to obtain adequate opinions concerning the pending claims.

In addition, the parties stated that, in its November 2014 and May 2015 decisions, the Board expressly instructed the examiner to discuss the Veteran's lay statements of recurrent symptoms since active duty service.  However, in rendering her opinions, the December 2015 examiner solely relied on the lack of medical evidence and did not discuss the Veteran's assertions of continuing low back, neck, and left knee symptomatology from service.  As such, the parties concluded that the matter required remand in order for the Veteran to be afforded a VA opinion, which substantially complies with the prior remand instructions.

The parties further indicated that, upon remand, the Board should specifically consider the Veteran's contention that his disabilities existed from the date of in-service injury, but the symptoms were masked by his documented history of substance abuse.

Thus, in compliance with the April 2017 Joint Motion, the Board finds that the Veteran should be afforded new VA medical opinions to address the etiology of the diagnosed left knee, low back, and neck disabilities.

To ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Refer the VA claims file to a medical professional with appropriate expertise to render an opinion(s) with respect to the claims of service connection for disabilities of the left knee, low back, and neck.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  The examiner should then provide an opinion(s) as to the following:

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left knee, low back, and neck disabilities are related to the Veteran's active military service, to include the documented in-service injuries.  In rendering this opinion, the examiner should specifically note that the Veteran sought treatment for complaints of low back pain in the early 1990's and for neck and left knee pain in the late 1990's.  The examiner should also address the Veteran's contention that his substance abuse (including opioid dependence) masked the pain of his left knee, low back, and neck disabilities in the years following his active duty discharge.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

